United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-41707
                         Summary Calendar



PAUL D. WILLIAMS,

                                    Plaintiff-Appellant,

versus

J.B. SMITH, Sheriff,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6:03-CV-88
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Paul D. Williams, Texas prisoner # 1149568, appeals the

dismissal of his civil rights action filed under 42 U.S.C. § 1983

as frivolous and for failure to state a claim upon which relief

can be granted.   Williams contends that the defendant denied him

access to the courts while he was a pretrial detainee at the

Smith County Jail.

     The record reflects that counsel was initially appointed to

represent Williams in his criminal proceeding.   Williams relieved


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41707
                                -2-

appointed counsel and he retained counsel.   Insofar as Williams

may seek to challenge the guilty-plea process, he has no claim.

See Degrate v. Godwin, 84 F.3d 768, 769 (5th Cir. 1996).     Insofar

as Williams asserts that he sought access to the jail’s law

library to pursue habeas relief relating to the denial of his

bond-reduction motion, we uphold the magistrate judge’s dismissal

of that claim on the alternative ground that the record reflects

that Williams suffered no prejudice from any such denial.     See

Sojourner T. v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992).     In

light of the extensive criminal history listed in Williams’

inmate classification record and his status as a registered sex

offender, any further attempts to have his bond lowered would

have been futile.

     Based on the foregoing, the judgment of the district court

is AFFIRMED.   The district court’s dismissal of Williams’

complaint counts as a strike for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Williams is WARNED that if he accumulates three strikes, he may

not proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.